DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities: Regarding claims 1-2, 4-5; delete “it is” in all occurrences.  Appropriate correction is required.
Claim 3 is objected for the same reason, since it depends from an objected claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2020/0247422) in view of Terashima et al. (US 2011/0205350).
     Regarding claims 1, 5, Yoshida discloses a vehicular monitoring device (page 1, [0003]) comprising:
an imaging unit which captures an image of a driver of a vehicle (page 2, [0031]); a driving state measurement unit which analyzes the image captured by the imaging unit and measures a plurality of driving states including an eye opening degree of the driver (page 3, [0035-0037]); a traveling state determination unit which determines a traveling state of the vehicle (recognizes the state of the driver of the vehicle) (page 3, [0038-0039)]; an alarm determination unit which determines whether or not to 
   Yoshida discloses all the limitations set forth above but fails to explicitly disclose wherein,
when a statistic calculated from time series data of the eye opening degree acquired from the driving state measurement unit is outside a predetermined normal determination reference range, and when it is determined that the driving states other than the eye opening degree are normal and that the traveling state is also normal, the alarm determination unit causes the driving state measurement unit to re-execute a process of detecting the eye opening degree.
 However, Terashima discloses wherein, when a statistic calculated from time series data of the eye opening degree acquired from the driving state measurement unit is outside a predetermined normal determination reference range (fig. 8-fig. 9; page 1, [0002-0011]), and when it is determined that the driving states other than the eye opening degree are normal and that the traveling state is also normal (fig. 8-fig. 9), the alarm determination unit causes the driving state measurement unit to re-execute a process of detecting the eye opening degree (page 2, [0025-0029]; page 3, [0032-0034]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Terashima within the system of Yoshida in order to generate a warning when driver of the vehicle is falling asleep thereby maximizing the safety of the system.
  Regarding claim 2, Yoshida and Terashima disclose all the limitations set forth in claim 1 and Terashima further discloses wherein, when the statistic calculated from the time series data of the eye opening degree acquired from the driving state measurement unit is kept outside the predetermined normal 
 Regarding claim 3, Yoshida discloses wherein the traveling state determination unit includes:
a data observation unit which observes type 1 observation data (terminal 34 in fig. 1), which is a plurality of pieces of observation data constantly observed based on an in-vehicle sensor mounted on the vehicle, and type 2 observation data (center 36 in fig. 1), which is a plurality of pieces of observation data observed at a time of operating an operation unit mounted on the vehicle by the driver; and
a state determination unit which determines whether or not the traveling state is normal based on whether or not each piece of type 1 observation data is included within a normal determination reference range determined for each piece of type 1 observation data and whether or not type 2 observation data is observed (fig. 1; page 2, [0025-0031]).
  Regarding claim 4, Yoshida and Terashima disclose all the limitations set forth in claim 1 and Terashima further discloses wherein, even when the statistic calculated from the time series data of the eye opening degree acquired from the driving state measurement unit is outside the predetermined normal determination reference range, when it is determined that the driving states other than the eye opening degree are normal and that the traveling state is also normal, the alarm determination unit prohibits activation of the alarm device (fig. 8-fig. 9; page 1, [0002-0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OHsuga et al. (US 2016/0171321) discloses determination apparatus….method.

Higashitani et al. (US 2020/0079366) discloses automatic driving control system for vehicle.
Koenig et al. (US 6,920,234) discloses method and device…………..a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP

                                            
                                                                           /DANIEL PREVIL/                                                                           Primary Examiner, Art Unit 2684